 In the Matter of FOREST OIL CORPORATIONandINTERNATIONAL UNIONOF OPERATING ENGINEERS, AFLCase No. 16-CA-64.-Decided July 8,194.9DECISIONANDORDEROn March 31, 1949, Trial Examiner Hamilton Gardner issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint, and recommending that the complaint be dismissed inits entirety, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter, the General Counsel filed exceptions tothe Intermediate Report and a supporting brief ; the Respondent fileda brief in support of the Intermediate Report and a reply brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis proceeding to a three-member panel [Chairman Herzog and Mem-bers Houston. and Murdock].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no projudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recomendationsof the Trial Examiner, with the following modifications:'1.We agree with the Trial Examiner that the Respondent has notviolated Section 8 (a) (1) of the Act.The restraint, interference, and coercion alleged herein rest princi-pally upon statements attributed to farm boss Van Winkle by em-ployees Edens, George, Vaughn, and Wattenbarger.2 The Trial Ex-1The TrialExaminer found, at one point in the Intermediate Report, that the Respondent'sgeneral manager at Nowata knew of union activitylatein February 1948. Inasmuch assuch knowledgewas attributable to the Respondent, the finding,at anotherpoint in theIntermediateReport, that the Respondent became aware of the Union on March 15, 1948, isan inadvertencewhich doesnot, however,affect the Trial Examiner's ultimate conclusionor our concurrence therein.2The TrialExaminer inadvertently states the name of this witness to be Wattenberger.85 N. L. R. B., No. 13.85 86DECISIONSOF NATIONALLABOR RELATIONS BOARDaminer did not credit the testimony of Edens, George, and Vaughn,and, in considering Wattenbarger's testimony, he found not only thatthe remarks were not coercive but that Wattenbarger himself was notintimidated or coerced. In the latter connection, it is clear that Wat-tenbarger's state of mind is not material to a finding of restraint orcoercion.The test of interference, restraint, and coercion of em-ployees is not the success or failure of the attempted coercion, butrather whether the Respondent engaged in conduct which, it mayreasonably be said, tended to interfere with the free exercise of em-ployee rights under the Act.3Therefore, in agreeing with the TrialExaminer that no finding of violation of Section 8 (a) (1) can bebased upon Wattenbarger's testimony, we do not rely on the presumedeffect of the remarks upon Wattenbarger, but only upon the TrialExaminer's further finding that these remarks were not in themselvescoercive.And, as to the statements attributed to Van Winkle byEdens, George, and Vaughn, we adopt the Trial Examiner's findingthat these witnesses were not credible and that these statements werenot in fact made.We therefore deem it unnecessary to pass upon theTrial Examiner's additional theories for not finding a violation ofSection 8 (a) (1) herein,viz:(1) had Van Winkle made the state-ments attributed to him, he was not spealing in the 'course of hisduties but merely expressing his personal opinion ; and (2) Van Winkledid not hold a supervisory position after April 23, 1948.2.We agree with the Trial Examiner that the discharges of Vaughn,George, and Edens were justified by their insubordination.However,we find that the statement that the dischargees would meet Nationdown the road after 5 o'clock was made before they were discharged,and not after as found by the Trial Examiner, and thus constitutesadditional support for the Trial Examiner's finding.ORDERUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint against the Re-spondent, Forest Oil Corporation, Nowata, Oklahoma, be, and ithereby is, dismissed.8Matter of Sewell ManufacturingCompany,72 N. L. R. B. 85, enfd. as modfd., 172 F. 2d459 (C. A.5) ;Matterof The PureOil Company,73 N. L.R. B.1; Matter of G. H. Heae,Incorporated,82 N. L.R. B. 463. FOREST OIL CORPORATIONINTERMEDIATE REPORT87Evert P. Rhea, Esq.,of Fort Worth,Tex., for the General Counsel.gulp, Pinson, Supardus c& Kothe,byCharles A. Kothe,Esq.,of Tulsa,Okla., forthe Respondent.Mr. Arland B. Canny,of Edmond, Okla., for the Union.STATEMENT OF THE CASEThese proceedings arose upon a first amended charge filed on May 7, 1948,by International Union of Operating Engineers, (AFL), against Forest Oil Cor-poration.Upon the basis of such charge, the General Counsel of the NationalLabor Relations Board, acting through the Regional Director of the SixteenthRegion, (Fort Worth, Texas), issued a complaint against the named Companyon January 13, 1949.This alleged that the Company had engaged in and wasengaging in unfair labor practices affecting commerce within the meaning ofSection 8 (a) (3) and 8 (a) (1) and Section 2 (6) and (7) of the Labor Man-agement Relations Act, (61 Stat. 161).Copies of the complaint and of the chargeupon which it was based, together with notice of hearing thereon, were dulyserved upon the Union and the Respondent'The complaint alleged in substance that the Respondent engaged in unfair laborpractices on May 4, 1948, and thereafter, by discharging W. L. (Doc) Edens,Jacob Charles (Jake) George, and Aaron Buford Vaughn "for the reason thatthey joined or assisted the Union or engaged in other concerted activity for thepurpose of collective bargaining or other mutual aid or protection" ; and furtherthat the Respondent,during the same period"has interrogated its employeesconcerning their union affiliations ; has urged, persuaded, threatened, and warnedits employees to refrain from assisting, becoming members of, or remaining mem-bers of the Union, has made promise of benefits to its employees.with the purposeof inducing them to withdraw from the Union, and has made threats of reprisalsif such employees did not withdraw from the Union." Thereby, it alleged, theRespondent had deprived its employees of the exercise of the rights guaranteedin Section 7 of the Act.The answer of the Respondent admitted the jurisdictional facts of the case.It denied specifically and generally the alleged unfair labor practices ; and af-firmatively alleged as a defense that the three named employees were "terminatedfor just, legal, and sufficient cause."Pursuant to notice, a hearing was held at Nowata, Oklahoma, from February 1,1949, through February 5, 1949, before Hamilton Gardner, the undersigned TrialExaminer, designated by the Chief Trial Examiner. The General Counsel andthe Respondent were represented by counsel and the Union by a representative.Full opportunity was afforded all parties to be heard, to examine and cross-examine witnesses and to introduce evidence bearing on the issues.At the be-ginning of the hearing the Respondent filed a written motion to dismiss the com-plaint on the ground that the Union had not complied with Section 9 (f), (g),and (h) of the Act. This was denied. At the conclusion of the introductionof proof in the main case of the General Counsel the Respondent made an orali Reference in this Report will be : International Union of Operating Engineers (AFL),as the Union;Forest Oil Corporation,as the Respondent;the General Counsel and hisrepresentative at the hearing,as the General Counsel;the National Labor Relations Boardas the Board;the Labor Management Relations Act, as the Act. 88DECISIONSOF NATIONALLABOR RELATIONS BOARDmotion to dismiss the complaint.This motion was taken under advisement bythe Trial Examiner. It is now decided as set forth hereinafter.Upon the con-clusion of the hearing the undersigned granted a motion of the General Counsel,to which no objection was entered, to amend the complaint in minor matters.A similar motion with respect to the answer was likewise granted. Oral argu-ments were made at the beginning and the end of the hearing by both counsel.The parties were apprised of their right to file proposed findings of fact, conclu-sions of law, and briefs. The General Counsel has filed a brief and counselfor the Respondent has submitted proposed Findings of Fact and a brief.Allhave been carefully considered .2Upon the entire record in the case, and upon my observation of the witnesses,I make the following :FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTThe Respondent is a New York corporation with its main office and principalplace of business at Bradford, Pennsylvania. It operates in Pennsylvania, Illi-nois, Kansas, Oklahoma, Texas, Mississippi, and New Mexico. It maintains sev-eral branch offices of which one is located at Nowata, Oklahoma. Only the lastmentioned is involved in this case.The Respondent is engaged in the businessof producing crude petroleum within an area of 75 miles around Nowata, whichfield extends into the State of Kansas. Its operations are based upon a systemof secondary recovery of oil by use of pressure brought about by water flooding.During 1948 the Respondent purchased pipe, machinery, and other equipment inexcess of $100,000, most of which was shipped into Oklahoma from other States.In the same year it sold crude oil in a sum exceeding $1,000,000, all of whichwas delivered outside of Oklahoma.The Respondent admits it is engaged in interstate commerce within the mean-ing of the Act.II.THE LABOR ORGANIZATION INVOLVEDIt was stipulated in open hearing between the General Counsel and counsel forthe Respondent that International Union of Operating Engineers, (AFL), is alabor organization admitting employees of the Respondent to membership.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The background history'1. Identity of actorsFirst.of all, the actors participating in the events relevant to the issues in thiscase should be identified.The three discharged employees were W. L. (Doc) Edens, Jacob Charles (Jake)George, and Aaron Buford Vaughn.The representative of the Union was ArlandB. Canny.The office of president of the local Union was held by T. J. Watten-2As specifically worded, the proposed Findings of Fact submitted by counsel for theRespondent are rejected.The findings in this Intermediate Report, however, reach thesame over-all result.3The evidence upon which this brief chronicle of events is based is not in dispute. FOREST OIL CORPORATION89barger.The last named was still an employee of the Company at the time of thehearing, as were all other witnesses who testified for the General Counsel,-exceptthe three dischargees.The executive, managerial, and supervisory personnel who testified for theRespondent, stated in order of descending authority, were : Forest D. Dorn, presi-dent ; Arthur L. Robinson, vice president and general manager at Nowata ; GeorgeVan Winkle, formerly farm boss ; Robert L. Nation, farm boss at the time of dis-charge ; and Jake M. Spears, boss of the pipe-line department. All other witnesseswho testified for the Respondent were still employed by it at the time of thehearing, except William Hiffer who had voluntarily quit.2. Increases in wagesCertain evidence, not in dispute, was received showing the dates of increases ofwages ofthe Respondent's employees and the dates of increases in the price ofOklahoma crude oil.Part of such proof consisted of a written stipulation filedas anexhibit by the parties.This discloses that from May 1, 1941, through April1, 1948, wages were increased 8 times-5 times for 5 cents, once for 10 centsand once eachfor 9 centsand 6 cents respectively.Similarly it showed that fromAugust 31, 1939, through December 6, 1947, the price of Oklahoma crude oil raised9 times-once by 5 cents, 3 times by 10 cents, twice by 20 cents, twice by 25cents and once by 50 cents. Other uncontradicted testimony established thatfrom 1935 to the date of the hearing wages had been increased 16 times, includingFebruary 1, 1948, and April 1, 1948, and that during the same period the marketprice of Oklahoma crude oil had gone up 11 times and down twice.The Trial Examiner cannot agree with the contention of the General Counselthat the Company'swage increasesconstituted an unfair labor practice underSection 8 (a) (1) and therefore rejects it.3.Organization of the UnionIt is without dispute that union activity, by way of organization of theRespondent's employees, got under way early in February 1948.About that timeEdens talked to 2 persons, who appear to have been employees of the Com-pany, about organizing a union.On or about February 10, Edens went to Coffee-ville,Kansas, and established contact with union officials there, 1 of whom latertelephoned him.Approximately February 16 a meeting was held at Edens' home,attended by 2 or 3 persons.Here plans were laid for a subsequent largergathering.This convened on Monday, February 23, 1948, at the Childress School-house, near Nowata, and 46 employees were present.A union representative wason hand to explain the necessary organizational procedure.This was followedby Monday evening meetings on March 1, 8, and 15. Then the meetings wereshifted to Alluwe and several weeks were missed.On May 3, 1948, a union meet-ing convened at Nowata at which Canny, the union representative who attendedthe hearing, was present.Of the three dischargees Edens was most active in soliciting new members,George almost equally so and Vaughn less so.Wattenbarger, the union presi-dent, solicited about 12 members and approximately 25 other employees took somepart in getting cards signed.The Respondent was definitely fixed with notice that the Union was activeamongits workers about March 15, 1948, through the receipt by Dorn, president,and Robinson, general manager, of letters from the National Labor Relations 90DECISIONSOF NATIONALLABOR RELATIONS BOARDBoard concerning an alleged unfair labor practice with an employee namedRifler, the facts of which are not germane in this proceeding.About the sametime Canny, union representative, called on Robinson about that case.4.The reprimand lettersOn May 1, 1948, Robert L. Nation, the new farm boss, reported personally toArthur L. Robinson, general manager, certain actions and attitudes of Edens,George, and Vaughn for instructions as to what course should be followed by him.Robinson in turn telephoned Forest D. Dorn, president, who was then in Tulsa,Oklahoma.Dorn told Robinson he would discuss the matter with the Company'sTulsa attorney who would call Robinson back.This was done by counsel, CharlesA. Kothe, Esq. On May 3 Dorn, Robinson, and Nation met in the companyoffice at Nowata, decided to follow the advice of counsel and to deliver a letterof reprimand to Edens, George, and Vaughn. On that afternoon these letterswere prepared.All three were identical in form and read as follows :FOREST OIL CORPORATION,Nowata, Oklahoma, May 3, 1948.Mr. A. B. VAUGIIN : Your work has been unsatisfactory for some time. Onnumerous occasions you have refused to obey orders given by your fieldforeman. If your work is not brought to standard at once, or if you con-tinue to disregard orders, it will be necessary to discharge you.(S) A. L. Robinson,A. L. ROBINSON,General Manager.5.The dischargeOn the early morning of May 4, ,1948, Nation, the immediate supervisor ofEdens, George, and Vaughn, picked up the three letters, placed them in separateenvelopes and sealed them.He then took them out to a company office in thefield and presented them to the respective three employees. Some considerableconversation, concerning which numerous witnesses testified, then ensued.Fol-lowing this, Nation returned to the Respondent's Nowata office, secured threechecks for the payment of the three named employees, drove again out to thefield, and delivered the checks.Neither Edens, George nor Vaughn have since worked for the Respondent.There is no evidence in the record that either of the three have ever solicitedreinstatement in their jobs or that the Company has offered to hire themagain.B. Alleged discrimination 41.Authority of Nationto issue orders and to dischargeThe General Counsel placed considerable emphasis in his proof and in hisbrief on the point that Robert Nation, successor farm boss to George VanWinkle, either did not have authority to issue orders to the Respondent's4The evidence discussed in this portion of the Intermediate Report is in conflict as tomost of the important issues in the case.Wherever possible, attempt will be made toreconcile it.It will be analyzed and evaluated primarily on the basis of its probability,consistency, and trustworthiness and likewise on the basis of the credibility of the witnesses,including their demeanor on the witness stand. FOREST OIL CORPORATION91employees or at least did not exercise such authority before May 4, 1948, and infact was overruled by Van Winkle.The significance of such a view is beyondthe comprehension of the Trial Examiner.The facts are simple enough and the evidence is undisputed except for thesole testimony of W. L.(Doe) Edens.According to the,statements of GeneralManager Robinson,Van Winkle expressed a desire about January 1,1948, tobe relieved as farm boss and to be assigned as electrician.The reasons wereexclusively for Van Winkle's personal convenience.So the Respondent lookedfor a new farm boss-and did not select Edens for the job.Nation interviewedRobinson on April 15,1948, and was employed.On April 17 he was introducedto the employees,including Edens, George,and Vaughn,as their new farmboss.Nation was conducted around the territory where the Respondent wasoperating by Adrain Feltenberger,field superintendent for the Respondent, andby Van Winkle. Nation began to issue orders after the second or third day.After the first week he was the only one who issued orders to employees underhis jurisdiction, although he occasionally consulted Feltenberger and Van Winkle.There is no credible evidence that Van'Winkle ever overruled any of Nation'sorders.Likewise,the record presents no real doubt of Nation's authority tohire and fire.The testimony of George and Vaughn is in entire accord with the findingson this point.Edens' testimony will be discussed later. In this respect theTrial Examiner regards as utterly without significance the statements of BoydWorthington,witness for the General Counsel, regarding his attempt to obtaina vacation with pay from Nation.2.The three discharged employeesa.W.L. (Doe) EdensEdens began to work for the Respondent as a roustabout on May 10, 1939,and continued uninterruptedly until he was discharged on May 4, 1948.Hiswages were progessively increased until 1946.On January 28 of that year hewas made farm boss with a beginning salary of $200 monthly.At that timethe Company employed 4 or 5 farm bosses, whereas at the time of the hearingthe number had increased to 11 or 12.In the fall of 1947 Edens had some trouble about his work with GeneralManager Robinson,which will be discussed later.On January 1, 1948, beforethe Union had attempted to organize the Respondent's employees,Edens wasdemoted, without reduction in pay, from the position of farm boss to roustabout-or, as he claimed, a "head roustabout."He issued orders only to George andVaughn, as such orders were given to him by supervisors-at first Van Winkleand at the last, Nation.He had no authority to hire or fire.Edens became very bitter about this demotion.He admitted telling otheremployees he had received a "dirty deal."Edens was particularly resentful against Nation,who was brought in fromthe outside to become farm boss,a position from which Edens had been demoted.His vindictiveness was clearly apparent on the witness stand whenever Nations'name was mentioned.Moreover he never admitted at any time in his owntestimony that Nation really was his boss.He repeatedly insisted that afterNation's installation,Van Winkle still gave him instructions, notwithstandingthat all other testimony was to the contrary.Some of his characterizations ofNation were :Nation might have been his "immediate superior,but he didn'tshow it"; Nation was a "farm boss in name only" ;Nation was"supposed to be 92DECISIONS OF NATIONALLABOR RELATIONS BOARDa farm boss" on May 4, 1948, when Edens was discharged. As a consequencethe Trial Examiner gives no weight whatsoever to Edens' testimony regardinghis relations with Nation and very definitely minimizes his testimony as toother issues in the case.b.JacobCharles (Jake) GeorgeGeorge had been employed continuously by the Company for 13 years beforehe was discharged.He had always been a plain roustabout. By 1947 he hadbecome definitely dissatisfied with his position.On one occasion, by his owntestimony, he asked his supervisor, George Van Winkle, what was wrong withhis work and at another time he complained that a fellow employee namedJohnny Callison received preferential treatment over him.c.Aaron Buford VaughnVaughn had worked for the Respondent for over S years as a roustabout. Hehad had trouble with Nation, farm boss, regarding riding on a truck againstinstructions.The Trial Examiner was impressed that Vaughn completely fol-lowed the lead of Edens in the entire transaction.3.Unsatisfactory workAs quoted above, the so-called "reprimand letters" delivered to Edens, George,and Vaughn on May 4, 1948, mentioned two grounds for possible future dis-charge : "Your work has been unsatisfactory for some time.On numerousoccasions you have refused to obey orders given you by your field foreman."As to the claimed unsatisfactory work, the testimony is in dispute.General Manager Robinson testified as to two instances occurring in the fanof 1947 where he had considered Edens' work was not satisfactory. But whilethese may have been the principal reasons for the demotion of Edens from farmboss on January 1, 1948, they hardly entered into the discharge on May 4, 1948,especially since Robinson never informed Edens otherwise of such dissatis-faction.Farm Boss Nation cited five specific cases of unsatisfactory work by Edens,George, and Vaughn between April 16, 1948, and May 4, 1948.But he admittedthat he did not mention the matter to them, giving the reason that he was newon the job and did not "wish to throw his weight around."He did tell Vaughntwice, however, to stay off of Edens' truck.Farm Boss George Van Winkle gave testimony of five occasions when thesethree employees performed unsatisfactory work.But as to his informing themof such fact, the only testimony offered was to the effect that once Van Winkletold George, in answer to the latter's inquiry as to "what was wrong with mywork," that "you haven't been trying." There is also some testimony thatduring the conference following the delivery of the "reprimand letters" on May 4,1948, Van Winkle told the three men that they knew "their work had been un-satisfactory for a long time."In view of all these circumstances, including the long periods of service ofthe three men, I find that their alleged unsatisfactory work was only a very minorreason for their discharge, if indeed, it was such a reason at all.4.Refusal to obey ordersThe testimony concerning refusals by Edens, George, and Vaughn to obeyorders given to them by Nation, farm boss, and by other supervisors of the Re-spondent presents a much more serious problem. FOREST OIL CORPORATION93Testimony of Robert L. Nation regarding events from the time of his installa-tion as farm boss on April 15, 1948, to the date of the discharge of Edens, George,and Vaughn on May 4, 1948, is the most important evidence offered by the Re-spondent on this topic.Nation stated that the three men "resented me beingthere."This was corroborated by George Van Winkle, Nation's predecessor. Itwas denied by Edens, but his denial is discredited by his own testimony and byhis evident hostility on the witness stand whenever Nation's name was mentioned.Nation referred to: (a) his instructions to Edens to pump oil out of tank onthe "D & H lease," which Edens' group did not carry out and the oil ran overwhich Edens on rebuttal did not specifically deny, but offered the alibi thatthe responsibility belonged to some one else; (b) his twice repeated orders toVaughn to stay off Edens' pick-up truck-which Vaughn ignored; (c) Edens'statement to Nation following the latter's instructions to put hoops on the "Cot-ton water plant," namely, "Did anyone tell you we do not work on this sideof the flood?" and complained repeatedly as to the inadequacy of the hoopsand other material-which Edens did not deny; (d) his directions to "cut therod line" on a certain pump which was not done; resulting in a complaint byNation to Adrian Feltenberger, field superintendent-and concerning whichEdens later testified only that "it is not necessary" to do the job the way Nationhad ordered it done. In all these matters George and Vaughn followed thelead of Edens.As will be pointed out later, Edens, George, and Vaughn all made statementsin the conference immediately preceding the discharge on May 4 which indicatedclear insubordination.In their original direct testimony all three denied any failure to obey ordersor that they were insubordinate.Their cross-examination and their testimonyon rebuttal did not bear out these denials.On this matter, as between Nation,the farm boss, on the one hand, and Edens, George, and Vaughn on the other,the Trial Examiner, for the reason stated, prefers to believe Nation.I therefore conclude and find that Nation had adequate and sufficient groundson May 4, 1948, to discharge Edens, Vaughn, and George for refusal to obeyorders and for insubordination.The Labor Management Relations Act does not deprive an employer from dis-.charging an employee for what the former deems good and sufficient cause. Itdoes prohibit a discharge based on union activities. In this case the facts clearlyshow adequate reasons for the discharge of Edens, George, and Vaughn andnegative union activities as the motivation.As stated by the Court of Appeals for the District of Columbia :The prohibition of the statute is against interference with, restraint orcoercion of employees in the exercise of their right to organize, and againstencouragement or discouragement in a labor organization by discriminationin regard to tenure of employment or any term or condition of employment.The statute does not interfere with the normal right of an employer to dis-charge employees for good reason, or at will if such discharge be not in vio-lation of the statutory provision .6E. Anthonny,& Sons, Inc. v. N. L.R. B.,163 F. 2d 22, 27(C.A. D. C.).See also :N. L. R. B. v. American Car & FoundryCo., 161 F. 2d501 (C. A. 7);N. L. R. B. v. ColumbiaProductsCo., 141 F. 2d 687,688 (C. A. 2). 94DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.The conference accompanying the discharge on May 4, 1948The chronology of events leading up to the.morning of May 4, 1948, when Na-tion delivered' the three "reprimand letters" to Edens, George, and Vaughn hasalready been set forth hereinbefore as to its undisputed aspects. It now remainsto consider the conference among these parties on that occasion which culmi-nated in Nation's discharging the three employees.For the General Counsel the following witnesses testified about this conver-sation : Edens, George, Vaughn, M. L. Menard, and Dero T. Vinitas, the lastnamed on rebuttal ; for the Respondent : Nation, George Van Winkle, Walter H.Parret,Milton Frauenberger, and John D. Spurgeon.No two witnesses pre-sented exactly the same version of what was said and done. Not all were pres-ent during the entire talk and some not in as favorable a position to hear asothers.It was variously estimated as continuing from 5 to 30 minutes. But itispossible to reconstruct the basic parts of the conversation after consideringthese factors and give due weight to the interest, bias, or prejudice of the re-spective witnesses where such was demonstrated.Nation, the relatively new farm boss, drove on the scene near the Company'sfield office about S a. in. The employees mentioned above were working or stand-ing around in the near vicinity.Nation first asked George Van Winkle, hispredecessor, to leave the office and accompany him.He then walked over toEdens, George, and Vaughn and gave them each an addressed letter. Edens andGeorge at once read theirs, but probably Vaughn did not, because he did nothave his glasses.Vaughn or George asked what the letters meant and Nationanswered : "They mean just what they say." George, at Vaughn's request, thenread aloud his own letter.Thereupon ensued an argument between Edens andNation, with the two others occasionally participating.Edens demanded toknow what they had failed to do as ordered. Nation repeated several times thathe wanted them to cooperate-and to go ahead with their work e The three didnot go to work. Edens also asked Van Winkle what was the matter and VanWinkle replied that Edens knew his work had not been satisfactory. FinallyNation said in substance that if such was the way Edens, George, and Vaughnfelt about it and they would not cooperate, "we will just call it quits."Thatwas the discharge involved.Nation then went in Nowata to the Company'soffice, secured the three checks for wages due the men to date and delivered. them.Considerable testimony was offered by both sides with respect to certainremarks by one or all of the dischargees to the effect that "we will meet youafter five o'clock ; bring the difference with you." It seems clear that if such astatement was made at all it was after Nation had discharged the men. Con-sequently I give it little consideration.Similarly two of the Respondent's wit-nesses stated that Edens had referred to Manager Robinson as a "son of a bitch."No one else testified as to hearing this epithet. I therefore discount it entirely.Most of the witnesses told of hearing loud voices and heated argument butno actual threat of physical violence.Edens, George, and Vaughn variouslydescribed their state of mind as "stunned," "surprised," "aggravated," "dis-turbed," and "sore" and as thinking the discharge was "a dirty deal."I do not regard the visit of the sheriff following Nation's departure to getthe checks as having any bearing on the issues of the case.9As to this matter of Nation soliciting cooperation, I place considerable reliance on thetesthnony of Dero T. Vinita,a witnessfor the General Counsel on rebuttal.He appearedto be whollydisinterested and honest and straightforward in his story. FOREST OIL CORPORATION956.Was the discharge discriminatory because of the union activities of Edens,George, and Vaughn?Whether or not Nation was justified in his own opinion in firing Edens, George,and Vaughn because of their insubordination, yet if one of the effective reasonsfor their discharge was based on their union activities, an unfair labor practice,as defined in the Act, was committed. That question will now be considered.The three company officials who participated in the meetings of May 1 andMay 3, 1943, during which it was decided to write the three "reprimand letters"were President Dorn, General Manager Robinson, and Farm Boss Nation. Notestimony is found in the record that any other supervisor took part in these dis-cussions,were consulted about them or knew anything about them.Nationbrought the subject up to Robinson on May 1, related what he considered in-subordination and lack of cooperation by Edens, George, and Vaughn ; and re-peatedly demanded to know if he "had to put tip with it." Robinson consultedDorn and it. was decided to follow the course recommended by the Tulsa coun-sel,Mr. Rothe. It is clear that since March 1948, both Dorn and Robinson knewthat the Union was organizing among their workmen because of a letter theyhad received from the National Labor Relations Board concerning another em-ployee.But Dorn testified he had never heard of Edens, George or VaughnuntilMay 1 and that the subject of their participation or nonparticipation inunion affairs was not discussed in the meetings. Robinson had previously beenasked by some employees about attending union meetings, but he bore out Dorn'stestimony that union activities of the three men had not been involved.Nationhad been with the Company as faun boss only slightly longer than 2 weeks ;insisted he had never discussed union activities of the men since his arrival ; anddid not know until after. May 4 that Edens, George, and Vaughn even belongedto a union.Against this evidence the General Counsel sought to color the discharge withdiscrimination, as alleged in the complaint.Edens was asked to tell the sub-stance of a conversation between him and George about "getting canned." Itdeveloped that George had been told something by William Branstetter who inturn had been told by George Van Winkle. The time was fixed on April 27,1948, when, in fact Van Winkle was no longer farm boss or otherwise a super-visor.At first the Trial Examiner excluded the answer as incompetent underthe hearsay rule.But later, upon the repeated insistence of the General Counsel,he admitted it for what it was worth. George testified to the same statement.Van Winkle denied it. Branstetter was ill at the time of the hearing and didnot testify.'Wattenberger, the union president, said he also had heard thethree men were to be "canned." Based upon these rumors, George telephonedto Arland B. Canny, union representative, who came to Nowata to attend aunion meeting on May 3 where the matter was discussed. Canny told the menthat he doubted there was any substance to the gossip.He thought so littleof it that he did not bother to confer with Manager Robinson, although he hadpreviously done so on another union matter.Nor did Edens, George or Vaughnconsult with Robinson or Nation. .IThe TrialExaminer requested counsel onbothsides to consult Branstetter's physicianabout hisphysicalcondition.Theydid so andjointly reportedbackthat in thedoctor'sopinion, Branstetter might suffer severe physical injury if compelled to testifyeither atthe hearing or in his own home. 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis constitutes the sole proof in the record that the Respondent discriminatedagainst the three dischargees on the basis of their union activities.In his brief the General Councel sets great store by the Van Winkle-Branstetterrumor that someone was to be "canned." Only Edens and George heard thisspecific gossip.Van Winkle denied lie had made any such statement-and inany event it was dated at a time when he no longer exercised a supervisorycapacity.Unfortunately Branstetter was seriously ill at the time of the hearingand was not able to testify.As already pointed out and for the reasons stated, the Trial Examiner, froma cold-blooded scanning of the record, cannot find substantial credible evidencethat these three employees were discharged because of their union activities.Conclusion as to discriminatory dischargeI shall therefore recommend that the portion of the complaint alleging aviolation of Section 8 (a) (3) of the Act be dismissed.C.Alleged interference, restraint, and coercionOn this matter the complaint alleges that the Respondent, through certaindesignated agents and employees, "has interrogated its employees concerningtheir union affiliations ; has urged, persuaded, threatened, and warned its em-ployees to refrain from assisting, becoming members of or remaining membersof the Union ; has made promise of benefits to its employees with the purposeof inducing them to withdraw from the Union and had made threats of reprisalsif such employees did not withdraw from the Union."Verification of these allegations must rest primarily on the testimony of twoof the three discharged employees as to certain statements alleged to have beenmade to them by George Van Winkle, then a farm boss. This is the testimony:a.By EDENS :That either on February 13, 17 or 19, 1948 (Edens was not sure of the date),Van Winkle said to him at a company tool house on "Flood 1."Doe, if you'll quit the union now, I'll save your job. . . .Mr. Robinsonwill forget the union started and everything will be alright.The boys willlet you down.You'll have the sack to hold.Van Winkle denied making any such statement.b.By GEORGE :That at the same tool house on February 23, 1948, in response to a questionby George whether Van Winkle believed in unions, the latter answered :If this union don't go over, you will have to face the men when theygo treating you like they have.. . . .Robinson will have somebody up there spotting.That on the "Hattie Lewis lease" about the middle of March 1948, Van Winkletold George :How you feel about the union is alright. You have your own opinionand that is alright, but don't try to influence the men. . . .Jake, use your head. The more I'd fight the union the more they'd befor it. FOREST OIL CORPORATION97Van Winkle denied saying any such things.c.By T. J. WATTENBERGER, president of the Union :That in the latter part of January 1948, at an undesignated place, Van Winklesaid to him :We wouldn't need to try to organize a union.A union man would movein town and rent a building here.He was sure the Company would raiseour wages ; wake up to the fact that they should raise our wages. . . .He asked me if I heard about the boner Doc Edens pulled on the SouthEnd. . . . He gave a non-union man some cards to hand out, Joe Coun,[an employee] and he taken them down to Joe Cummings [a foreman] andlaid them on his desk.WATTENBERGER testified he answered :I started in this thing and I am going to stay with it to the end.That on April 21, 1948, at the tanks where Wattenberger worked, Van Winklestated :Something was goingto happen.You'll be all right.Whenever it doeshappen, why, you just keepstilland dont say anything.Jake Spears [bossof the pipegang] and AdrianFeltenberger [field superintendent] are for you.Go ahead anddo your work and you'll be all right.That he had heard from an employee named Roy O. Phillips some rumors thatthe men inJake Spear's,pipe gangwere saying "someone" had stated that "ifthey talkedunion they would be fired."At the time of the hearing Wattenberger was still working for the Respondent.Van Winkledenied makingthese statements.On April 21, 1948, he was nolongera farm boss or acting in any supervisory capacity.General Manager Robinson had learned of the organization of the Union ap-proximately when the first meetings were held because some of the employeesasked himif they should attend.He told them to use their own judgment.While there is no direct evidence to such effect, it is inferable that the "spotters"mentionedby George were Carl Sequichie, William Rifler, and Kenny Robinson.All three testified for the Respondent and all were present employees exceptRifler,who had voluntarily quit some time previous to the hearing.All of themattended one of the early union meetings, Sequichie using a company truck whichhe occasionally drove on personal business in the evenings.Each of these wit-nesses testifiedhe had never discussed the union meeting with any companyofficial.As to the "rumors" emanating from the Jake Spear pipe gang, Phillips deniedmaking anystatement toWattenberger concerning the Union.Spears andCharles G. Young, a member of his crew, gave purely negative testimony that nostatement regarding the Union had been made by Spears.There is no proof whatsoever in the record that any company official otherthan Van Winkle (and Robinson in the instance mentioned above), ever talkedabout the Union to employees.It follows that the case of the General Counsel against the Respondent foralleged violation of Section 8 (a) (1) of the Act must rest upon the quotedstatementswhich George Van Winkle is supposed to, have made.May they beheldto be the Company's actions "to interfere with, restrain, or coerce employeesin the exercise of the rights guaranteed in section 7"? 98DECISIONSOF NATIONAL LABOR 'RELATIONS BOARDIn the first place, the record is absolutely silent that the Respondent hadadopted, or had attempted to carry out, any anti-union policy.Nor are anyinferences to that effect logically possible from the over-all circumstances.In thesecond place, even if it be assumed Van Winkle made the declarations men-tioned, nothing was proved that he was speaking officially and in the regularcourse of his business duties.Quite to the contrary, all of the facts indicatehe was expressing a personal opinion to men with whom he had worked manyyears and who were his friends.Thirdly, I do not credit the testimony of Edensand George as to these conveniently "pat" statements.In the fourth place,Van Winkle did not hold a supervisory capacity after April 23, 1948. I creditWattenberger with sincerity, but his own personal history,vis-d-visthe Union,shows that he was certainly not coerced or intimidated.And finally, the wordsthemselves do not spell out "interfere with, restrain, or coerce," in the lightof all the circumstances.In his brief the General Counsel relies on a supposed "general course of con-duct" to fix the Respondent with a violation of Section 8 (a) (1). The coldfacts of record do not justify his thesis.He cites no authorities.In fact the Board and the Federal Courts hold to the contrary.'Conclusion as to interference, restraint, and coercionI shall therefore recommend that this portion of the complaint be dismissed.Upon the basis of the foregoing Findings of Fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1. International Union of Operating Engineers is a labor organization withinthe meaning of Section 2 (5) of the Act.2.By discharging W. L. (Doc) Edens, Jacob Charles (Jake) George, andAaron Buford Vaugh on May 4,.1948, the Respondent did not violate Section 8(a) (3) of the Act, as alleged in the complaint.3.The Respondent, during the times mentioned in the complaint, did notinterfere with, restrain, or coerce its employees in violation of Section 8(a) (1)of the Act, as alleged.Upon the basis of the foregoing Findings of Fact and Conclusions of Law, Irecommend that the complaint be dismissed in its entirety.Dated at Washington, D. C. this 31st day of March 1949.HAMILTON GARDNER,Trial EFaniiner.8Sax etc. v. N. L. R. B.,171 F. 2d 769, 772 (C. A.7), N. L. R. B.v.TheHinde & DauchPaperCo., 171 F. 2d 240 (C. A.4) ; N. L. R. B. v. Mathieson Alkali Worke,114 F.2d 796,803(C. A. 4) ; Matter of Mid-Continent Petroleum Corp.,54 N. L. R. B. 912.